Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 14-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitations “the commissure region” and “the annular region of each leaflet” in lines 1-2.  There is insufficient antecedent basis for these limitations in the claim. There is antecedent basis for an annular region for the body in claim 1, however there is not antecedent basis for an annular region for the leaflets. There is sufficient antecedent basis for an “annulus region” for each leaflet, as well as a “commissure region” in claim 2. For the purposes of examination, claim 4 will be interpreted as being dependent on claim 2, and “the annular region” will be interpreted as “the annulus region.”
Claim 14 is indefinite as it recites a first end, a second end, and a longitudinal axis for both the tubular members and the body. While it is understood that the first end, second end, and longitudinal axis of the at least two tubular bodies form these components in the body, using the same notation for 
Regarding claims 15-22, these claims are rejected as they are dependent on claim 14.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 and 14-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Grundeman et al. (U.S. Patent No. 10,039,640).
Regarding claim 1, Grundeman et al. discloses a prosthetic valve, comprising: a body (as shown in Fig. B, derived from Fig. 1e) comprising a first end (as shown in Fig. B), a second end (as shown in Fig. B), an outer surface (as shown in Fig. B), and annular region (as shown in Fig. B), and defining a longitudinal axis (as shown in Fig. B), the body comprising at least two tubular members (as shown in Fig. B) aligned with the longitudinal axis; wherein each tubular member being fixedly attached to an adjacent tubular member (as shown in Fig. B) along an adjoining exterior surface in a direction along the longitudinal axis, wherein adjacent tubular members are considered to be attached along adjoining exterior surfaces as the tubular members are exterior to one another as opposed to being arranged 

    PNG
    media_image1.png
    588
    560
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    516
    548
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    512
    503
    media_image3.png
    Greyscale

Regarding claim 2, Grundeman et al. discloses the prosthetic valve of claim 1, wherein each leaflet comprises a commissure region, which is considered the portion of the leaflet wherein the leaflet is attached to the rest of the valve (along stitch 31; col. 16, lines 46-63), and an annulus region (5), which is considered the free edge portion of the leaflet which is positioned in the annulus of the body (Fig. 1h).
Regarding claim 3, Grundeman et al. discloses the prosthetic valve of claim 1, wherein each leaflet is integral with the annular region of the body (as shown in Fig. C).
Regarding claim 4, Grundeman et al. discloses the prosthetic valve of claim 2, wherein the commissure region and the annulus region (5) of each leaflet is contiguous/integral (Fig. 1f), wherein the commissure region is considered the portion of the leaflet wherein the leaflet is attached to the rest of the valve (along stitch 31; col. 16, lines 46-63), and an annulus region (5) is considered the free edge portion of the leaflet which is positioned in the annulus of the body (Fig. 1h).
Regarding claim 5, Grundeman et al. discloses the prosthetic valve of claim 1, wherein each leaflet and corresponding annular region of the body are formed by each tubular member (Fig. B).
Regarding claim 6, Grundeman et al. discloses a prosthetic valve, comprising a body (as shown in Fig. B) comprising at least two adjoined tubular members (as shown in Fig. B) sealed at one end, wherein each sealed tubular member forms a leaflet (col. 16, lines 46-63).
Regarding claim 7, Grundeman et al. discloses a prosthetic valve, comprising: a body (as shown in Fig. B) defining a longitudinal axis (as shown in Fig. B); the body comprising at least two leaflets, each leaflet being defined by a tubular member aligned with the longitudinal axis (col. 16, lines 46-63), the tubular member (as shown in Fig. A, derived from Fig. 1f) comprising a first end (as shown in Fig. A), a second end (as shown in Fig. A), an exterior surface (as shown in Fig. A), and a luminal surface (as shown in Fig. A); the first end of the tubular member being open and the second end of the tubular member being closed such that the luminal surface of the tubular member forms a top surface of a leaflet (col. 16, lines 46-63).
Regarding claim 8, Grundeman et al. discloses the prosthetic valve of claim 1. Additionally, Grundeman et al. discloses that this valve can be made as a valve comprising two tubular members (col. 15, lines 22-27).
Regarding claim 9, Grundeman et al. discloses the prosthetic valve of claim 1. Additionally, Grundeman et al. discloses that this valve can be made as a valve comprising three tubular members (col. 15, lines 22-27).
Regarding claim 10, Grundeman et al. discloses the prosthetic valve of claim 1. Additionally, Grundeman et al. discloses that this valve can be made as a valve which is a bi-leaflet valve (col. 15, lines 22-27).
Regarding claim 11, Grundeman et al. discloses the prosthetic valve of claim 1. Additionally, Grundeman et al. discloses that this valve can be made as a valve which is a tri-leaflet valve (col. 15, lines 22-27).
Regarding claim 12, Grundeman et al. discloses the prosthetic valve of claim 1. Additionally, Grundeman et al. discloses that this valve can be and vein valve (col. 15, lines 28-30).
Regarding claim 14, Grundeman et al. discloses a method of making a prosthetic valve, comprising: providing at least two tubular members (as shown in Fig. A), each of the tubular members (as shown in Fig. A) comprising a first end (as shown in Fig. A), a second end (as shown in Fig. A), an exterior surface (as shown in Fig. A), and a luminal surface (as shown in Fig. A) and defining a longitudinal axis (as shown in Fig. A); aligning the at least two tubular members along the longitudinal axis (col. 16, lines 26-30); attaching adjacent tubular members along an adjoining exterior surface in a direction along the longitudinal axis to form a body (as shown in Fig. B; col. 16, lines 34-40), the body (as shown in Fig. B) comprising a first end (as shown in Fig. B), a second end (as shown in Fig. B), an outer surface (as shown in Fig. B), and annular region (as shown in Fig. B), and defining a longitudinal axis (as shown in Fig. B), wherein portions of the exterior surface of the adjoined tubular members 
Regarding claim 15, Grundeman et al. discloses the method of claim 14, wherein at least one of the tubular members is a synthetic tubular member (col. 12, lines 57-60).
Regarding claim 16, Grundeman et al. discloses the method of claim 14, wherein the body comprises at least one synthetic tubular member (col. 12, lines 57-60).
Regarding claim 17, Grundeman et al. discloses the method of claim 14, wherein the attaching is with stitches (30).
Regarding claim 18, Grundeman et al. discloses the method of claim 14, wherein the closing is with stitches (31).
Regarding claim 19, Grundeman et al. discloses the method of claim 14. Additionally, Grundeman et al. discloses that this method can be used to form a valve comprising two tubular members (col. 15, lines 22-27).
Regarding claim 20, Grundeman et al. discloses the method of claim 14. Additionally, Grundeman et al. discloses that this method can be used to form a valve comprising three tubular members (col. 15, lines 22-27).
Regarding claim 21, Grundeman et al. discloses the method of claim 14. Additionally, Grundeman et al. discloses that this method can be used to form a valve which is a bi-leaflet valve (col. 15, lines 22-27).
Regarding claim 22, Grundeman et al. discloses the method of claim 14. Additionally, Grundeman et al. discloses that this method can be used to form a valve which is a tri-leaflet valve (col. 15, lines 22-27).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA M BARKAN whose telephone number is (571)270-3476.  The examiner can normally be reached on Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Jennifer Dieterle/               Supervisory Patent Examiner, Art Unit 3774